Title: From George Washington to the Commissioners for the District of Columbia, 29 August 1793
From: Washington, George
To: Commissioners for the District of Columbia



Gentlemen,
Philadelphia 29th Augt 1793.

I enclose you an Estimate of the cost of the Capitol for the Federal City upon Mr Hallet’s plan calculated in the Philada prices by Mr Carstairs, one of the architects brought forward by Dr Thornton on the late occasion of discussing the objections offered to his plan. Altho’ it may not be proper to rely entirely upon this Estimate; yet it will probably be found a very useful document in going on with the work.
In contemplating characters suitable to inspect your accounts, agreeably to your request, I have thought of appointing Captn Conway, of Alexandria, and Major John Ross, of Bladensburg—they having struck me as Gentlemen very competent to the business in every respect, & believing them to be as little interested in the objects for which the expenditures have been made, as any proper characters in that quarter would be likely to be. on the latter point, however, you are better able to judge than I am, & will let me know if any objection could arise on that head:

and in case there should be none, I will let those Gentlemen know my wishes for them to under take the business, as soon as I hear from you.
In the mean time it may be well for you to inform me how long it will probably take to examine the accounts; & whether it would be best to have it done during your meeting, or at any other time, that I may let the Gentlemen know these circumstances, upon which perhaps will depend their accepting or declining the appointment; and also whether, as the business is of a public nature, it would be expected that compensation should be made for the time or trouble of executing it.
Query—In what manner would it be proper to state the accounts with the States of Virginia & Maryland, they having advanced monies which have not been all expended on the objects for which they were appropriated?
I propose, if the situation of public business will permit, to leave this place for Mount Vernon about the 14th of next month. With very great regard, I am Gentlemen, Your mo: obedt Servt

Go. Washington

